EXHIBIT J
5/8/2019

Jenner & Block | Investigations, Compliance and Defense

 

ABOUTUS OURPEOPLE OURWORK OUR PUBLIC SERVICE

JOINUS LIBRARY SEARCH

 

OUR WORK

INVESTIGATIONS,
COMPLIANCE AND
DEFENSE

False Claims Act and Qui
Tam

FCPA and Anti-Corruption

Internal Investigations

PRACTICE LEADERS

Anthony S. Barkow
Co-Chair

212 891-1662
abarkow@jenner.com

Christine Braamskamp
Co-Chair

+44 330 060 5445
cbraamskamp@jenner.com

Katya Jestin
Co-Chair

242 891-1685
kjestin@jenner.com

Reid J. Schar
Co-Chair

312 923-2629
rschar@jenner.com

https:/jenner.com/practices/144

| Overview | Lawyers | Our Work | From the Library

 

 

INVESTIGATIONS, COMPLIANCE AND DEFENSE

For more than 60 years, we have represented individuals and
corporations in complex criminal investigations and prosecutions.
Our lawyers have tried hundreds of jury and bench trials to verdict
and conducted countless investigations of potential wrongdoing.
Our practice is well known for having completed the largest internal
investigation in US history, representing the court-appointed
examiner in the Lehman Brothers Holdings bankruptcy, among
other notable matters.

The Jenner & Block team includes two former US Attorneys; the former Principal
Deputy Assistant Attorney General for the Criminal Division of the US Department
of Justice (DOJ); the former Presidentially appointed first Special Inspector
General of the historic Troubled Asset Relief Program (TARP); 11 former assistant
US Attorneys and several former supervisors of US Attorney's offices; the former
Associate Attorney General of the United States; and two lawyers who have
completed secondments to the UK’s Serious Fraud Office.

We represent individuals and businesses in criminal prosecutions, grand jury
investigations, extradition proceedings and civil enforcement actions brought by
state and federal agencies, including the Securities Exchange Commission. Our
high level of credibility with government officials enables us to minimize the
damage and disruption caused by these matters. !f an indictment or charge

_ cannot be avoided, we can advise on the risks and benefits of going to trial versus

accepting a plea, and we have the experience to take the maiter to trial if
necessary.

Our lawyers conduct internal investigations for companies that are faced with
internat or external allegations of wrongdoing or that want to audit proactively for
potential misconduct. Our experience with many government enforcement
agencies enables us to provide sound advice concerning the best course of action
if wrongdoing is identified, including potential disclosure to authorities. We also
assist clients in creating and implementing compliance programs designed to
avoid problems.

We are recognized leaders in counseling and defending clients regarding
violations of the Foreign Corrupt Practices Act (FCPA), an area often in the news
because of increasingly aggressive government enforcement. We are well known
and respected by the Department of Justice FCPA unit due to our long history of
interaction with that organization. We have conducted FCPA investigations for
major corporate clients around the world and counseled companies with respect to
FCPA compliance matters in more than 48 foreign countries.

In addition, our lawyers have extensive experience counseling clients on a number
of harassment issues at all stages of a potential or extant claim. The #MeToo
movement has shined a spotlight on the risk of sexual harassment in all business
sectors. Companies of all sizes and across industries are carefully reviewing their
harassment training policies and protocols to ensure they are prepared to handle
any allegations of sexual misconduct in the workplace. Many of our partners
have held leadership roles in public and private organizations and have
themselves handled allegations of workplace misconduct from the employer
perspective.

Jenner & Block lawyers also are skilled at spotting the risks of a potential
misconduct claim through preventative compliance reviews, which can highlight
areas for proactive policy or training enhancements. When a claim arises, our
lawyers apply nuanced techniques to collect and assess evidence in these
sensitive cases and effectively manage the risks attendant to a claim through a
targeted investigation and remediation.

HIGHLIGHTS

 

 

 

 

May 2, 2019

DOJ Releases New Guidance
on “Evaluation of Corporate
Compliance Programs”

 

 

 

 

May 2, 2019

“New Indictment a Reminder
of CPSC’s Enforcement
Capabilities,” New York Law
Journal

 

 

 

 

 

 

 

April 25, 2019

Wade Thomson and E.K.
McWilliams Discuss Recent
Cryptocurrency FinCEN
Action in Law360 article

 

1/2
5/8/2019 Jenner & Block | Investigations, Compliance and Defense

In addition, our Investigations, Compliance and Defense lawyers handle a variety
of matters for colleges, universities and other educational institutions. We operate
at the nexus of compliance and litigation in the large-scale matters that pose
significant risk to the legal, financial and reputational standing of major institutions,
as well as in the routine but difficult matters that universities and other affiliated
institutions face every day. Colleges and university athletic departments must
comply with Nationa! Collegiate Athletic Association (NCAA) and regional
conference rules and regulations, and breakdowns in compliance can result in
significant reputational and financial damage. We have particular experience in
representing universities in NCAA investigations and enforcement proceedings.
Our team can help guide universities through preventative and remedial athletic
compliance program reviews, and can recommend policy and practice changes
when appropriate. We can provide training on risks faced by athletic departments,
administrators and student athletes. And if rules violations are discovered, we can
assist our clients in investigating past events and responding to inquiries by the
NCAA.

We also assist colleges and universities with responding to the full range of issues
surrounding campus sexual violence and sexual harassment—including
compliance with Title IX, the Clery Act, and the Campus SaVE Act—and
determining how these laws intersect with the Federal Educational Rights and
Privacy Act (FERPA) and other federal and state requirements that apply to
educational institutions. We provide advice on developing and implementing
sexual misconduct policies and procedures consistent with each client’s
educational mission and core values. We also represent clients facing
government investigations, congressional oversight and defensive litigation. And
we counsel clients on crisis response, including formulating considered and
effective communication strategies.

We handle significant civil fraud litigation and secured the largest award to date
from an arbitration panel of the Financial Industry Regulatory Authority. We also
have substantial experience representing clients in qui tam actions, Congressional
investigations, financial and securities fraud investigations, food and drug safety
matters, health care fraud and abuse investigations and public corruption.

We also spend considerable time on public service matters such as law reform
work for the Chamber of Commerce involving government intrusion into the
attorney-client privilege and the handling of criminal matters for indigent clients.

 

Locations Aa Extranet Attorney Advertising Legal Notices Privacy Policy [_LAwY ER SEARCH “|

https://jenner.com/practices/144 2/2
